Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Status of Claims

This action is in reply to the communication filed on 02/16/2021.
Claims 1-20 are canceled.
Claims 21-40 are currently pending and have been examined.

Double Patenting
“Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 provisionally rejected on the ground of nonstatutory double patenting over claims 21-40 of copending Application No: 15/637,138.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 21-40 of the instant application do not recite receive, via speech input from a computing device, a request; select, based on location information associated with the computing device, one of the first contact information or the second contact information; and provide the content item to the computing device to cause the computing device to generate audio output comprising the content item to indicate, via the audio output, the one of the first contact information or the second contact information selected based on the location information associated with the computing device, the computing device to dial a number of the content provider computing device with the one of the first contact information or the second contact information responsive to input from the computing device (independent claims).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application receive, via speech input from a computing device, a request; select, based on location information associated with the computing device, one of the first contact information or the second contact information; and provide the content item to the computing device to cause the computing device to generate audio output comprising the content item to indicate, via the audio output, the one of the first contact information or the second contact information selected based on the location information associated with the computing device, the computing device to dial a number of the content provider computing device with the one of the first contact information or the second contact information responsive to input from the computing device with the motivation of displaying advertising message to the user  in a convenient way to call advertisers and thus increasing marketability and revenue. 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: implementing a click to call functions in a mobile phone, by extracting advertiser contact information based on a specific scores.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 32-40 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim 32 recites the abstract idea of:  web-based data extraction and content modification. As best understood by the Examiner, the limitations that set forth this abstract idea are: " accessing, content item provided by ...”; “ determining, a prominence score for each …”; “selecting a first contact information…”; modifyiong based on the selection ...”; “ providing the content item  …”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “ processing system, webpage, computing device  and client device”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation ( processing system, webpage, computing device  ) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims  do not add significantly more. 
The dependent claims 33-40 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 21-31 suffer from substantially the same deficiencies as outlined with respect to claims 32-40 and are also rejected accordingly.  Therefore, the claims 21-40 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-27 and 32-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Julien, US Pub No: 2002/0129011 A1 in view of Wansley et al, US Pub No: 2015/0172327 A1.




Claims 21, 26-27, 32, 37-38:
Julien discloses: 
accessing, by a data processing system comprising one or more processors, a webpage associated with a content item provided by a computing device of a content provider (see at least paragraph 32 (the identification unit 30 can access and import all of the unstructured digitized data contained in the various Web pages connected to the URL address; 
determining, by the data processing system, a plurality of contact information on the webpage based on one or more signals associated with the plurality of contact information, the one or more signals corresponding to:
a number of times the respective contact information is shown on the webpage;
a number of other contact information detected on the webpage; -4- 4840-7874-1212.1Attorney Docket No. 098981-6390 (GGL-03 1USCN2)
a typographic emphasis of a respective contact information; 
a location of the contact information within the webpage; and 
a text located near the respective contact information within the webpage; 
Julien  in at least paragraph  35 discloses (the identification unit 30 scans the imported data contained in each Web page connected to the URL address, processing the data from each Web page in turn. While scanning the data of a particular Web page, the identification unit 30 marks any information elements identified as being relevant to contact information. Examples of such relevant information elements include a business name, a business description, a postal code, an e-mail address, a telephone number and the name of a city or street, among many other possibilities); Paragraph 73 (When the processing unit 22 stores contact information in the database 40, this contact information is mapped to the URL address(es) of the Web page(s) from which the contact  information was retrieved. Further, the storage operation of contact   information in the database 40 may include time-stamping of the contact  information by the processing unit 22, for example appending to the  contact  information the date on which the  contact  information was retrieved from the WWW and stored in the database 40. Thus, tracking of the  information stored in the database 40 by the processing unit 22 would be possible, for determining the amount of time that has expired since the stored  contact  information was last updated); and 
providing, by the data processing system, the content item to a client device remote from the data processing system to cause the client device to present the content item to indicate the first contact information, the client device to communicate with the content provider via the first contact information (see at least paragraph 77, ( when the identification unit 30 receives from the prospector unit 38 one or more URL addresses corresponding to Web pages from which contact information is to be retrieved, the identification unit 30 is first operative to determine the particular Web pages connected to the one or more URL addresses that are most likely to contain contact information));  
Julien does not specifically disclose, but Wansley however discloses:
determining, by the data processing system, a prominence score for each of a plurality of contact information on the webpage based on one or more signals associated with the plurality of contact information (see at least paragraph 21(Other signals that may be used to determine candidate places of interest may include places of interest that other people in the user's social graph have visited, a history of places of interest shared by other users, a predetermined global prominence score given to places of interest along the travel path, past web searches or web pages viewed by the user that are related to places of interest, and the like); Paragraph 28 (he global prominence of places proximate (for example, within a predetermined distance) to the current location point. For example, a globally recognized toy store (for example, FAO Schwartz (i.e. business name) may be ranked higher than a small local coffee shop in the same geographic location );  Paragraph 32 (Each candidate place of interest determined by a signal may be associated with a confidence score representative of how likely the candidate place of interest was visited by the user. An overall confidence level may then be calculated from an aggregate of confidence scores corresponding to one or more respective signals); 
selecting, by the data processing system, a first contact information of the plurality of contact information based on the prominence score for the first contact information; modifying, by the data processing system, based at least in part on selection of the first contact information based on the prominence score, the content item to indicate the first contact information (see at least paragraphs 21, 27-28, 30 and 32); Paragraph 28 (he global prominence of places proximate (for example, within a predetermined distance) to the current location point. For example, a globally recognized toy store (for example, FAO Schwartz (i.e. business name) may be ranked higher than a small local coffee shop in the same geographic location );  

It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculation of advertisement and/or advertiser information  prominence score as taught by Wansley in system for collecting specific information from several sources of unstructured digitized data of Julien with the motivation of allow owners of web content to target ads and/or to advertise their products and services without requiring them to enter and/or maintain certain targeting information).

Claims 22, 33
the combination of Julien/ Wansley discloses the limitations as shown above. 
Julien further discloses:
receiving, by the data processing system, from the computing device of the content provider, a uniform resource locator ("URL") associated with the content item (See at least paragraphs 76-79); Paragraph 77, (when the identification unit 30 receives from the prospector unit 38 one or more URL addresses corresponding to Web pages from which contact information is to be retrieved, the identification unit 30 is first operative to determine the particular Web pages connected to the one or more URL addresses that are most likely to contain contact information); and 
Julien does not specifically disclose, but Wansley however discloses:
accessing, by the data processing system, the webpage via the URL to determine the prominence score for each of the plurality of contact information on the webpage (see at least paragraphs 21, 27-28, 30 and 32); Paragraph 28 (he global prominence of places proximate (for example, within a predetermined distance) to the current location point. For example, a globally recognized toy store (for example, FAO Schwartz (i.e. business name) may be ranked higher than a small local coffee shop in the same geographic location );  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculation of advertisement and/or advertiser information  prominence score as taught by Wansley in system for collecting specific information from several sources of unstructured digitized data of Julien with the motivation of allow owners of web content to target ads and/or to advertise their products and services without requiring them to enter and/or maintain certain targeting information.



Claims 23 and 34:
the combination of Julien/ Wansley discloses the limitations as shown above. 
Julien further discloses:
loading, by the data processing system, the webpage; and detecting, by the data processing system, the plurality of contact information from the webpage loaded by the data processing system, the plurality of contact information comprising the first contact information and a second contact information (see at least paragraphs 75-76; Paragraphs 76 (system 20 may be used to maintain and update a remote business database on the basis of business records submitted to the system 20 by a user, where a business record includes a list of businesses for which contact  information is required. The prospector unit 38 can update the  contact information for each business name appearing in the list either by obtaining the updated contact  information directly from the database 40, if itself updated, or by finding and connecting to the home page for each business for collecting therefrom the updated contact information. In the latter case, the prospector unit 38 passes control to the identification unit 30 such that the above-described identification, extraction and aggregation operations take place, in order to acquire the updated contact information from the home page, which is then returned to the remote business database for storage);

Claims 24 and 35:
the combination of Julien/ Wansley discloses the limitations as shown above. 
Julien further discloses:
parsing, by the data processing system, the webpage loaded by the data processing system (see at least paragraphs  41, 77 (when the identification unit 30 receives from the prospector unit 38 one or more URL addresses corresponding to Web pages from which contact information is to be retrieved, the identification unit 30 is first operative to determine the particular Web pages connected to the one or more URL addresses that are most likely to contain contact information. The identification unit 30 will then examine only those particular Web pages in order to identify therein any relevant information elements, ignoring the other Web pages connected to the URL address(es));

Julien does not specifically disclose, but Wansley however discloses:
 determine the prominence score for each of the plurality of contact information(see at least paragraphs 21, 27-28, 30 and 32); Paragraph 28 (he global prominence of places proximate (for example, within a predetermined distance) to the current location point. For example, a globally recognized toy store (for example, FAO Schwartz (i.e. business name) may be ranked higher than a small local coffee shop in the same geographic location );  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculation of advertisement and/or advertiser information  prominence score as taught by Wansley in system for collecting specific information from several sources of unstructured digitized data of Julien with the motivation of allow owners of web content to target ads and/or to advertise their products and services without requiring them to enter and/or maintain certain targeting information.

Claims 25 and 36:
the combination of Julien/ Wansley discloses the limitations as shown above. 
Julien further discloses:
determining, by the data processing system, for each of the plurality of contact information based on an analysis of an object tree of the webpage or an analysis of a result of optical character recognition of the webpage (see at least paragraph 16 (The identification unit relies on  Lexical analysis operations that are well known to persons skilled in the art, as well as on text interpretation rules, to identify and categorize the information elements relevant to the specific information, in this example sales lead information);
Julien does not specifically disclose, but Wansley however discloses:
determine the prominence score for each of the plurality of contact information(see at least paragraphs 21, 27-28, 30 and 32); Paragraph 28 (he global prominence of places proximate (for example, within a predetermined distance) to the current location point. For example, a globally recognized toy store (for example, FAO Schwartz (i.e. business name) may be ranked higher than a small local coffee shop in the same geographic location );  

It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculation of advertisement and/or advertiser information  prominence score as taught by Wansley in system for collecting specific information from several sources of unstructured digitized data of Julien with the motivation of allow owners of web content to target ads and/or to advertise their products and services without requiring them to enter and/or maintain certain targeting information.
  
Claims 28-31 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Julien, US Pub No: 2002/0129011 A1 in view of Wansley et al, US Pub No: 2015/0172327 A1 in view of Baluja, US Pub No : 2006/0004627 A1.

Claims 28 and 39:
	the combination of Julien/ Wansley discloses the limitations as shown above. 
	the combination of Julien/ Wansley does not specifically disclose, but Baluja however discloses:
receiving, by the data processing system via speech input from the client device, the request for content; and providing, by the data processing system, the content item comprising audio to cause the client device to generate audio output comprising the content item to indicate, via the audio output, the first contact information (see at least paragraph 76 (a text ad 1200 which includes call-on-select functionality as indicated by button 1210, as well as linked document functionality as indicated by button 1220. In some embodiments of the present invention, a call (to a telephone number associated with the ad by the advertiser) is initiated when the button 1210 is selected and a linked document is rendered on the browser when the button 1220 is selected. Depending on the embodiment, if a portion of the ad 1000 other than the buttons 1210 and 1220 is selected, a call can be initiated, or, alternatively, a linked document can be rendered on the browser of the device. Before, concurrent with, or after the call initiation, informational messages (e.g., "YOU ARE NOW CALLING ______" can be rendered on the telephone);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include click to call function of Baluja, in system for collecting and scoring advertisement  specific information from several sources of unstructured digitized data of Julien/ Wansley with the motivation of allow owners of web content to target ads and/or to advertise their products and services without requiring them to enter and/or maintain certain targeting information.

 Claims 29 and 40:
the combination of Julien/ Wansley discloses the limitations as shown above. 
	the combination of Julien/ Wansley does not specifically disclose, but Baluja however discloses:
receiving, by the data processing system, a request for content based on speech input from the digital assistant; and selecting, by the data processing system, the content item responsive to the request (see at least paragraph 76 (a text ad 1200 which includes call-on-select functionality as indicated by button 1210, as well as linked document functionality as indicated by button 1220. In some embodiments of the present invention, a call (to a telephone number associated with the ad by the advertiser) is initiated when the button 1210 is selected and a linked document is rendered on the browser when the button 1220 is selected. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include click to call function of Baluja, in system for collecting and scoring advertisement  specific information from several sources of unstructured digitized data of Julien/ Wansley with the motivation of allow owners of web content to target ads and/or to advertise their products and services without requiring them to enter and/or maintain certain targeting information.

Claims 30 and 31:
the combination of Julien/ Wansley discloses the limitations as shown above. 
	the combination of Julien/ Wansley does not specifically disclose, but Baluja however discloses:
determine a signal of the plurality of signals based on score of an image associated with the respective contact information and modify, for presentation via a second computing device, the content item to include the first contact information with a selectable button for the content item; and serve the content item with the selectable button to the second computing device, the second computing device configured to dial a number of the content provider with the first contact information responsive to a selection of the selectable button (see at least paragraph 76 (a text ad 1200 which includes call-on-select functionality as indicated by button 1210, as well as linked document functionality as indicated by button 1220. In some embodiments of the present invention, a call (to a telephone number associated with the ad by the advertiser) is initiated when the button 1210 is selected and a linked document is rendered on the browser when the button 1220 is selected. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include click to call function of Baluja, in system for collecting and scoring advertisement  specific information from several sources of unstructured digitized data of Julien/ Wansley with the motivation of allow owners of web content to target ads and/or to advertise their products and services without requiring them to enter and/or maintain certain targeting information.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Payne, US Pub No: 2007/0244754 A1, teaches Research based Design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682